Citation Nr: 1640913	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  14-28 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.T. Hutcheson, Counsel







INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDING OF FACT

The evidence shows that the Veteran has PTSD that is attributable to service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for PTSD.  For the following reasons, the Board agrees.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

The Veteran served in the United States Army as a light weapons infantryman.  He has claimed PTSD for confirmed combat experiences overseas; two close friends of his lost their lives in 1969.  The Veteran contends that he has recurring nightmares of them being removed from the battlefield and is only able to get around three to four hours of sleep a night.  He also has feelings of detachment form most people on a personal basis and has a hard time with loving, emotional feelings even towards his immediate family.  The Board notes that the Veteran is in receipt of the Bronze Star Medal, with a "V" device and Combat Infantryman Badge for his service; the Regional Office conceded his claimed stressors. 

The Veteran underwent a psychological Compensation and Pension (C&P) examination in December 2010, in which the examiner determined the Veteran did not meet the DSM criteria for PTSD, but rather had alcohol abuse, by history.  However, the Veteran submitted an August 2016 private psychiatric report that diagnoses him with PTSD linked to his military service.  Both psychiatric reports are detailed and provided by medical professionals competent to render diagnoses.  The Board can discern no significant difference in the quality of the reports.  Therefore, given this record, the Board finds the evidence is in relative equipoise.  As the benefit-of-the doubt doctrine is triggered, the three elements of service connection have been met.  Accordingly, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


